        Case 3:18-cv-07548-AGT Document 130 Filed 09/03/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
                    CHIEF MAGISTRATE JUDGE JOSEPH C. SPERO

                                  ZOOM CIVIL MINUTES



 Case No.: 18-cv-07548-AGT (JCS)
Case Name: Williams-Sonoma, Inc. v. Amazon.com, Inc.

 Date: September 3, 2020                      Time: 4 H
 Deputy Clerk: Karen Hom                      Court Reporter: Not Reported

Attorney for Plaintiff: Annette Hurst
Attorney for Defendant: Daralyn Durie, Joseph Gratz


                                       PROCEEDINGS

( )    Settlement Conference

       ( ) Case Settled      ( ) Case Did Not Settle       ( ) Partial Settlement

(X)    Further Settlement Conference - Held

       ( ) Case Settled      (X) Case Did Not Settle       ( ) Partial Settlement

()     Telephonic Scheduling Conference to set Settlement Conference

( )    Further Telephonic Settlement Conference

( )    Discovery Conference – Lead Trial Counsel Meet and Confer

( )    Status Conference

( )    Other

Notes: Further Settlement Conference set for 10/29/2020 at 9:30 AM. Updated statements due
10/22/2020.

All participants at the settlement conference shall meet and confer on 9/24/2020 at 8:30 AM by
Zoom to continue settlement negotiations.
Parties in attendance for plaintiff: Laura Alber, David Kin, Shannon King. For defendant: Ajeet
Pai and Charles Wright.
